Citation Nr: 0734391	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  01-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
paravertebral myositis with bulging disc, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an effective date earlier than December 8, 
1999 for the award of a 40 percent rating for lumbar 
paravertebral myositis with bulging disc.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


REMAND

The veteran had active service from November 1990 to April 
1991, with additional service in the Puerto Rico National 
Guard.

The Board of Veterans' Appeals (Board) first notes that in 
its previous remand of March 2006, the Board requested that 
the regional office (RO) obtain the medical and legal 
documents that had been filed in connection with the 
veteran's claim for Social Security Administration (SSA) 
disability benefits.  In this regard, the claims file 
initially contains a February 2007 statement from SSA 
indicating that "[w]e presently have no medical on file," 
and in the March 2007 supplemental statement of the case, the 
RO understandably interpreted this communication to mean that 
there were no medical records available from the veteran's 
SSA file.  However, the Board's review of claims folders 
constructed subsequent to the issuance of the March 2007 
supplemental statement of the case (beginning with claims 
folder number 4 where a document at the bottom is stamped as 
received in April 2007), reveals the RO's receipt of numerous 
pertinent legal and medical documents, some of which are SSA 
legal documents and medical records that were not previously 
of record.  Thus, the Board believes that it is highly likely 
that these documents and records were provided by SSA to the 
RO pursuant to the RO's request, and not considered by the RO 
prior to the return of this matter to the Board for further 
appellate review. 

Accordingly, since additional pertinent legal and treatment 
records were received and not considered by the RO, the Board 
finds that it has no alternative but to remand this matter 
for the RO's initial consideration of the evidence and 
issuance of an appropriate supplemental statement of the 
case.  38 C.F.R. §§ 19.37(a), 20.1304(c) (2007).

The Board further finds that since procedural and evidentiary 
considerations have unavoidably postponed appellate review of 
this matter for several years (remands in December 2003 and 
February 2006), the Board finds that the results from the 
Department of Veterans Affairs (VA) spine examination in 
April 2005 may no longer permit an adequate evaluation of the 
veteran's current condition.  See Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Therefore, the Board finds that the 
veteran should also be furnished a new VA examination to 
ascertain the current nature and severity of his service-
connected lumbar disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA orthopedic and 
neurological examination to determine 
the current nature and severity of his 
service-connected lumbar paravertebral 
myositis with bulging disc.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination, and the examination 
report must reflect that the claims 
folder was reviewed.  All indicated 
studies must be conducted.  The 
examiner should also record pertinent 
complaints, symptoms, and clinical 
findings.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claims on appeal should be readjudicated 
based on the additional evidence received 
since the supplemental statement of the 
case, dated in March 2007, and all 
applicable rating criteria.  If the 
benefit sought is not granted in full, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


